                        Case 3:18-cv-00428-DMS-MDD Document 251 Filed 10/09/18 PageID.4017 Page 1 of 5



                          1   HAEGGQUIST & ECK, LLP
                              ALREEN HAEGGQUIST (221858)
                          2
                               alreenh@haelaw.com
                          3   AARON M. OLSEN (259923)
                               aarono@haelaw.com
                          4
                              225 Broadway, Suite 2050
                          5   San Diego, CA 92101
                              Telphone: (619) 342-8000
                          6
                              Facsimile: (619) 342-7878
                          7   EVERSHEDS SUTHERLAND (US) LLP
                          8   WILSON G. BARMEYER (Pro Hac Vice to be filed)
                               wilsonbarmeyer@evershedssutherland.com
                          9
                              700 Sixth Street NW, Suite 700
                         10   Washington, D.C. 20001
                              Telephone: (202) 383-0100
                         11
                              Facsimile: (202) 637-3593
                         12   Attorneys for Plaintiffs Dora and Alma
HAEGGQUIST & ECK, LLP




                         13   [Additional counsel appear on signature page.]
                         14
                                                         UNITED STATES DISTRICT COURT
                         15
                                                      SOUTHERN DISTRICT OF CALIFORNIA
                         16
                              Ms. L., et al,                             Case No.: 3:18-cv-00428-DMS-MDD
                         17
                         18                    Petitioners-Plaintiffs,   CLASS ACTION

                         19          v.                                  NOTICE OF APPEARANCE OF
                         20                                              AARON M. OLSEN
                              U.S. IMMIGRATION AND
                         21   CUSTOMS ENFORCEMENT (“ICE”),               Judge: Hon. Dana M. Sabraw
                         22   et al.,                                    Ctrm: 13A (13th Floor – Carter/Keep)
                                                                                Suite 1310
                         23                    Respondents-Defendants.
                         24                                              Mag. Judge: Hon. Mitchell D. Dembin
                                                                         Ctrm: 11th Floor (Carter/Keep)
                         25                                                    Suite 1180
                         26
                                                                         Complaint Filed: February 26, 2018
                         27                                              Trial: TBD
                         28
                        Case 3:18-cv-00428-DMS-MDD Document 251 Filed 10/09/18 PageID.4018 Page 2 of 5



                          1         TO THE COURT AND ALL COUNSEL OF RECORD:
                          2         PLEASE TAKE NOTICE of the appearance of Aaron M. Olsen of Haeggquist
                          3   & Eck, LLP, counsel on behalf of Plaintiffs Dora and Alma in this action. The Court
                          4   and counsel are requested to update their service list with the undersigned’s
                          5   information as follows:
                          6               Alreen Haeggquist (221858)
                                          Aaron M. Olsen (259923)
                          7
                                          Haeggquist & Eck, LLP
                          8               225 Broadway, Suite 2050
                                          San Diego, CA 92101
                          9
                                          Telephone: (619) 342-8000
                         10               Facsimile: (619) 342-7878
                                          alreenh@haelaw.com
                         11
                                          aarono@haelaw.com
                         12
                              Dated: October 9, 2018             HAEGGQUIST & ECK, LLP
                         13
                                                                 ALREEN HAEGGQUIST (221858)
HAEGGQUIST & ECK, LLP




                         14                                      AARON M. OLSEN (259923)
                         15
                         16
                                                                 By:
                         17
                                                                              AARON M. OLSEN
                         18
                                                                 225 Broadway, Suite 2050
                         19
                                                                 San Diego, CA 92101
                         20                                      Telephone: (619) 342-8000
                                                                 Facsimile: (619) 342-7878
                         21
                         22                                      EVERSHEDS SUTHERLAND (US) LLP
                                                                 WILSON G. BARMEYER (Pro Hac Vice to be
                         23
                                                                 filed)
                         24                                        wilsonbarmeyer@evershedssutherland.com
                         25                                      700 Sixth Street NW, Suite 700
                                                                 Washington, D.C. 20001
                         26                                      Telephone: (202) 383-0100
                         27                                      Facsimile: (202) 637-3593

                         28
                                                                       2  Case No. 3:18-cv-00428-DMS-MDD
                                                NOTICE OF APPEARANCE OF AARON M. OLSEN
                        Case 3:18-cv-00428-DMS-MDD Document 251 Filed 10/09/18 PageID.4019 Page 3 of 5



                          1                                   MUSLIM ADVOCATES
                                                              SIRINE SHEBAYA (Pro Hac Vice to be filed)
                          2
                                                                sirine@muslimadvocates.org
                          3                                   JOHNATHAN SMITH (Pro Hac Vice to be
                                                              filed)
                          4
                                                                johnathan@muslimadvocates.org
                          5                                   P.O. Box 34440
                                                              Washington, D.C. 20043
                          6
                                                              Telephone: (202) 897-2622
                          7                                   Facsimile: (202) 508-1007
                          8
                                                              Attorneys for Plaintiffs Dora and Alma as to
                          9                                   Count III
                         10
                                                              AMERICAN CIVIL LIBERTIES UNION
                         11                                   FOUNDATION IMMIGRANTS’ RIGHTS
                         12                                   PROJECT
                                                              LEE GELERNT (Admitted Pro Hac Vice)
                         13                                    lgelernt@aclu.org
HAEGGQUIST & ECK, LLP




                         14                                   JUDY RABINOVITZ (Admitted Pro Hac Vice)
                                                               jrabinovitz@aclu.org
                         15                                   ANAND BALAKRISHNAN (Admitted Pro
                         16                                     Hac Vice)
                                                               abalakrishnan@aclu.org
                         17                                   DANIEL GALINDO (292854)
                         18                                   125 Broad Street, 18th Floor
                                                              New York, NY 10004
                         19                                   Telephone: (212) 549-2660
                         20                                   Fascimile: (212) 549-2654

                         21                                   ACLU FOUNDATION OF SAN DIEGO &
                         22                                   IMPERIAL COUNTIES
                                                              BARDIS VAKILI (247783)
                         23                                    bvakili@aclusandiego.org
                         24                                   P.O. Box 87131
                                                              San Diego, CA 92138-7131
                         25                                   Telephone: (619) 398-4485
                         26                                   Facsimile: (619) 232-0036

                         27
                         28
                                                                   3     Case No. 3:18-cv-00428-DMS-MDD
                                               NOTICE OF APPEARANCE OF AARON M. OLSEN
                        Case 3:18-cv-00428-DMS-MDD Document 251 Filed 10/09/18 PageID.4020 Page 4 of 5



                          1                                   AMERICAN CIVIL LIBERTIES UNION
                                                              FOUNDATION IMMIGRANTS’ RIGHTS
                          2
                                                              PROJECT
                          3                                   SPENCER E. AMDUR (320069)
                                                               samdur@aclu.org
                          4
                                                              STEPHEN B. KANG (292280)
                          5                                    skang@aclu.org
                                                              39 Drumm Street
                          6
                                                              San Francisco, CA 94111
                          7                                   Telephone: (415) 343-1198
                                                              Facsimile: (415) 395-0950
                          8
                          9                                   Attorneys for Petitioners-Plaintiffs Ms. L and
                         10                                   Ms. C

                         11
                         12
                         13
HAEGGQUIST & ECK, LLP




                         14
                         15
                         16
                         17
                         18
                         19
                         20
                         21
                         22
                         23
                         24
                         25
                         26
                         27
                         28
                                                                   4     Case No. 3:18-cv-00428-DMS-MDD
                                               NOTICE OF APPEARANCE OF AARON M. OLSEN
                        Case 3:18-cv-00428-DMS-MDD Document 251 Filed 10/09/18 PageID.4021 Page 5 of 5



                          1                                 CERTIFICATE OF SERVICE
                          2         I hereby certify that on October 9, 2018, I electronically filed the foregoing
                          3   with the Clerk of the Court using the CM/ECF system which will send notification of
                          4   such filing to the e-mail addresses denoted on the Electronic Mail Notice List.
                          5         I certify under penalty of perjury under the laws of the United States of America
                          6   that the foregoing is true and correct. Executed on October 9, 2018.
                          7                                                       s/ AARON M. OLSEN
                                                                                   AARON M. OLSEN
                          8
                          9                                                 HAEGGQUIST & ECK, LLP
                                                                            ALREEN HAEGGQUIST (221858)
                         10
                                                                            AARON M. OLSEN (259923)
                         11                                                 225 Broadway, Suite 2050
                         12                                                 San Diego, CA 92101
                                                                            Telephone: (619) 342-8000
                         13                                                 Facsimile: (619) 342-7878
HAEGGQUIST & ECK, LLP




                         14                                                 alreenh@haelaw.com
                                                                            aarono@haelaw.com
                         15
                         16
                         17
                         18
                         19
                         20
                         21
                         22
                         23
                         24
                         25
                         26
                         27
                         28
                                                                        5 Case No. 3:18-cv-00428-DMS-MDD
                                                NOTICE OF APPEARANCE OF AARON M. OLSEN
